Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
The amendment filed 01/25/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6, 8 and 10 are allowed. 
The following is an examiner's statement of reasons for allowance. 
Regarding claim 1: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a disclose a vibration device, a heating device for experimental use is arranged on the vibration device, in conjunction with the remaining claim limitations.
Claims 3-4, 6, 8 and 10 are allowable due to at least their dependency on claim 1.
Reason for Allowance
The closest prior art found by the examiner includes:
LI, CN 103454210 A,”LI”
OGAWARA TAKASHI et al.  (JP 2006082162 A,” OGAWARA”)
Amusin (US 20160040936 A1,” Amusin”)
 SU (CN 85200621 U,” Prior art of record”)
 JONCZYK (US 20180119309 A1,” JONCZYK”),
 JIN (CN 203858170 U,”JIN”).

LI in figs. 1-5 discloses an experimental device for cavitation corrosion of liquid metal, comprising a stand (e.g., not labeled stand in figures 3 and 5) , and a lifting device (e.g., fig.3-
LI fails to disclose a vibration device, a heating device for experimental use is arranged on the vibration device; a silicon nitride crucible, a clamp (19) disconnected below the chuck, and the clamp (19) is connected to a sample (6);a lifting and rotating device , a lifting and 
OGAWARA in Figs.1-3 teaches a vibration device (2 and 4 are high frequency vibration generators and 2b and 4b vibrators e.g.¶0015- a vibrating body is formed by interposing a liquid on the surface of a material to be modified, which is composed of a substance made of a metal or a non-metal and surface modification method for imparting a peening effect to the material to be modified by a cavitation action generated by arranging the vibrating bodies in close proximity to each other and vibrating the vibrating body at a high frequency ) of liquid metal, but OGAWARA’s vibration device is not to obtain a cavitation corrosion. 
Amusin in Figs.1-3 teaches a heating device (1, 2, and 5) for experimental use is arranged on the vibration device (9), but is not to obtain a cavitation corrosion.
SU in fig.3 teaches a clamp disconnected below the chuck (43, 44, 9), and the clamp is connected to a sample (17, 7). 
JONCZYK teaches in in ¶011 a high-purity silicon nitride crucible (for furnaces to retain hot molten temperatures).
JIN teaches in Figs.1-3 and ¶0022 using elements such as (3 Elastic coupling), (6 Upper mounting plate), (7 Support frame), (8 Connecting sleeve), (10, lower mounting plate), (12, turntable upper cover), (13, turntable lower cover), (14, test piece), (16, Bolts), (20, plug).
LI, OGAWARA, Amusin and prior art of record fail to teach alone or in combination a vibration device, a heating device for experimental use is arranged on the vibration device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856